THE THIRTEENTH COURT OF APPEALS

                                   13-12-00259-CR


                              ELOY HERACLIO ALCALA
                                       v.
                               THE STATE OF TEXAS


                                 On Appeal from the
                    332nd District Court of Hidalgo County, Texas
                          Trial Cause No. CR-4969-10-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings in accordance with its opinion.

      We further order this decision certified below for observance.



July 24, 2014